DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
Election/Restrictions
Claims 3-4, 6 and 19 remain withdrawn.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoneoka et al. (US 20140361348 A1, hereafter Yoneoka).
As to claim 1, Yoneoka teaches a system, comprising: 
a substrate 110; 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (132Y)][AltContent: textbox (132X)][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    788
    630
    media_image1.png
    Greyscale

anchors X (fig. 1 above); 
flexures 121, 131, 133; 
a micro-electrical mechanical system resonator mounted to the substrate and including two proof masses 130, 132X (fig. 1 above) each having a respective perimeter (being the outlines of the two proof masses 130, 132X shown in fig. 1) and each connected to a respective one or more of the anchors X through a respective one or more of the flexures 121, 131, 133; and
at least one driver 170 configured to induce in-plane motion on the two or more proof masses (¶20 teaches that the at least one driver 170 is at least one drive comb “configured to the drive frame 120 and substrate 110”; “drive comb” is a well-known term of the art referring to a capacitive element providing periodic drive forces to cause oscillation, and the oscillation is taught in ¶22; additionally, if the at least one drive comb 170 does not drive the drive frame 120, the system would not function; therefore, Yoneoka’s at least one drive comb 170 is at least one driver 170 configured to induce 
one tuned mass damper 132Y (fig. 1 above) disposed outside of the perimeters of the two proof masses and configured to counter-act undesirable vibration modes in the substrate and in the resonator (¶21 and ¶23 teach that the tuned mass damper is positioned above quadrature cancellation electrodes 150, 160 and that it is necessary to reduce quadrature error to preserve sensor accuracy; ¶25 states that figs. 2A-2C demonstrate how the device of fig.1 operates; ¶26 teaches that the quadrature cancellation electrodes provide forces on the tuned mass damper that cancel quadrature error; therefore, the tuned mass damper is capable of being used to counter-act undesirable vibration modes in the substrate and in the resonator).  

As to claim 2, Yoneoka teaches wherein the one tuned mass damper 132Y is coupled to the substrate 110 through one or more of the flexures 121, 131, 133 and the resonator is coupled to the substrate 110 through one or more of the flexures 121, 131, 133.  

As to claim 5, Yoneoka teaches wherein the one tuned mass damper 132Y comprises a mass 132Y that is coupled to a first proof mass 130 in the two or more proof masses through one 131 of the flexures and to a second proof mass 132X in the two or more proof masses through another one 133 of the flexures.  



As to claim 8, Yoneoka teaches wherein the resonator comprises at least one of: 
an out-of-plane gyroscope (¶21-22 teaches that the sense mass 130 moves in the Z direction with respect to the sense electrode 140 in response to an angular velocity; the Z-direction is out-of-plane with respect to the system, meaning that the resonator comprises an out-of-plane gyroscope).

As to claim 22, Yoneoka teaches wherein the at least one driver 170 includes at least one electrode (this is because the at least one driver 170 is a drive comb - ¶20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneoka et al. (US 20140361348 A1, hereafter Yoneoka) in view of Uchida et al. (US 20120312094 A1, hereinafter Uchida).
As to claim 17, Yoneoka teaches a system, comprising: 
a substrate 110;
anchors X (fig. 1 above);
flexures 121, 131, 133;
a micro-electrical mechanical system sensor mounted to the substrate 110 through the anchors X, the sensor including
a first proof mass 130 having a perimeter (being the outline thereof in fig. 1) and connected to at least one of the anchors through at least one (e.g. 121) of the flexures, 
a second proof mass 132X (fig. 1 above) having a perimeter (being the outline thereof in fig. 1) and connected to at least one of the anchors through at least one (e.g. 121) of the flexures, and 
one or more drivers 170 configured to induce in-plane motion on the first and second proof masses (¶20 teaches that the one or more drivers 170 is at least one drive comb “configured to the drive frame 120 and substrate 110”; “drive comb” is a well-known term of the art referring to a capacitive element providing periodic drive forces to cause oscillation, and the oscillation is taught in ¶22; additionally, if the at least one 
one tuned mass damper 132Y (fig. 1 above) disposed external to the perimeters of the first and second proof masses and configured to counter-act undesirable vibration modes in the sensor (¶21 and ¶23 teach that the tuned mass damper is positioned above quadrature cancellation electrodes 150, 160 and that it is necessary to reduce quadrature error to preserve sensor accuracy; ¶25 states that figs. 2A-2C demonstrate how the device of fig.1 operates; ¶26 teaches that the quadrature cancellation electrodes provide forces on the tuned mass damper that cancel quadrature error; therefore, the tuned mass damper is capable of being used to counter-act undesirable vibration modes in the sensor).  
Yoneoka does not teach a mounting fixture, and
wherein the substrate is mounted to the mounting fixture, and
wherein the one tuned mass damper counteracts undesirable vibration modes in the mounting fixture.
Regarding the feature of “the substrate is mounted to the mounting fixture,”
Uchida teaches the concept of a MEMS sensor 2 (¶66) on a substrate 9 mounted to a mounting fixture 1 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoneoka to mount the MEMS 
Yoneoka as modified teaches wherein the one tuned mass damper counteracts undesirable vibration modes in the mounting fixture (for the same reasons that the tuned mass damper is capable of being used to counteract unwanted vibration modes in the sensor, as discussed above, the tuned mass damper is capable of also being used to counter acted undesirable vibration modes in the mounting fixture).

  As to claim 18, Yoneoka teaches wherein the one tuned mass damper 132Y is coupled to the substrate 110 through one or more flexures 121 and the sensor is coupled to the substrate through one or more flexures 121.  

As to claim 20, Yoneoka teaches wherein the one tuned mass damper 132Y comprises a first tuned mass damper 132Y that is coupled to the first proof mass 130 through a first flexure 131 and to the second proof mass 132X through a second flexure 133.

As to claim 21, Yoneoka teaches wherein each of at least one of the one or more drivers 170 includes a respective electrode (this is because each of at least one of the one or more drivers is a drive comb - ¶20).
Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 

Applicant’s argument is unpersuasive. ¶20 and ¶22 of Yoneoka teach that the drive combs 170 (i.e. the claimed driver) drive the drive frame 120 into oscillation along the X-axis, which is an in-plane direction. Additionally, Applicant admits on pg. 7 that the drive combs 170 drive the drive frame 120. The drive combs 170 drive the drive frame 120 which drives the proof masses 130, 132X, meaning that the drive combs are drivers that induce in plane motion of the proof masses as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/R.C.P./Examiner, Art Unit 2853                                                 

/JILL E CULLER/Primary Examiner, Art Unit 2853